PS-8
8/88                                             \
                               UNITED STATES DISTRICT COURT
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Tirom Marselle Toler                                                   Docket No. 5:21-CR-92-lM

                                Petition for Action on Conditions of Pretrial Release

    COMES NOW Michael W. Dilda, U.S. Probation Officer of the court, presenting an official report
upon the conduct of defendant, Tirom Marselle Toler, who was placed under pretrial release supervision by
the Honorable James E. Gates, U.S. Magistrate Judge, sitting in the Court at Raleigh, on the 8th day of
April, 2021.

    RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
    FOLLOWS:

The defendant is currently awaiting to appear for arraignment while residing with his third-party custodian
at 102 Killdeer Drive in Goldsboro, North Carolina.· Toler remains in full compliance with the conditions
of release. On August 6, 2021, an Order was issued by Your Honor to remove the defendant's curfew
condition as requested by the defendant to assi:;;t Toler with employment opportunities. The location
monitoring technology with Radio Frequency remains active; however, the same can now be removed.

PRAYING THAT THE COURT WILL ORDER

    It is respectively recommended that the location monitoring technology with Radio Frequency be removed
    in that Toler's curfew is no longer active. All other previous conditions of release will remain in place.
    The government and counsel for the defendant have been contacted and do not object to the above-noted
    modification.

    Reviewed and approved,                                I declare under penalty of perjury that the foregoing
                                                          is true and correct.


  /s/ Dewayne L. Smith                                    /s/ Michael W. Dilda
. Dewayne L. Smith                                        Michael W. Dilda
  Supervising U.S. Probation Officer                      U.S. Probation Officer
                                                          150 Reade Circle
                                                          Greenville, NC 27858-1137
                                                          Phone:252-830-2342
                                                          Executed On: August 10, 2021

                                      ~     ORDER OF THE COURT

Considered and ordered the ID              day of    Au,v..4+           ,2021, and ordered filed and made part
~ecords in the above case.
1

     t<iJ...J L        /Yly.Ml'S'][__
    Richard E. Myers II
    Chief U.S. District Judge


                   Case 5:21-cr-00092-M Document 26 Filed 08/10/21 Page 1 of 1
